Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.

Response to Amendment
The Amendment filed 08/09/2022 has been entered. Claims 15, 17-25, and 27-28 remain pending in the application.  Applicant’s amendments to the claims have overcome most of the 112(b) rejections previously set forth in the Final Office Action mailed 05/11/2022.   

 Claim Objections
Claims 19 and 21 are objected to because of the following informalities:
In claim 19, line 2, it appears that there is a typographical error for “or-the”, i.e. the additional hyphen. 
In claim 21, line 7, it appears that there is a typographical error for “a-thermal”, i.e. should the term read “a thermal” or “a-thermal”?
 Appropriate correction is required.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
Note that functional limitations are emphasized in italics hereinafter.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, claim 23 recites “a period P…a spectral transfer function…” in line 3. Since claim 15 establishes a period P and a spectral transfer function, it is unclear if the period and the spectral transfer function of claim 23 is the same or different from the period and the spectral transfer function of claim 15. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 19 recites a length of the covered segment is zero for one of the sensing arm or the reference arm. However, claim 15 requires the presence of covered segments for the sensing arm and the reference arm. Since claim 19 recites the length of the covered segment is zero, the covered segment is not present. Thus, claim 19 fails to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 17-19, 22-24, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tu et al. (US 20130071061 A1).
Regarding claim 15, Tu teaches a sensing system (abstract; Fig. 4) for characterizing an analyte of interest in a sample (abstract), the sensing system comprising a photonic integrated circuit (abstract; “optical circuit”; Fig. 4) comprising an integrated interferometer (Fig. 4; paragraph [0053], “Mach Zehnder interferometer”) configured for spectroscopic operation that characterizes the analyte of interest in the sample (abstract; paragraph [0090]), 
the integrated interferometer comprising at least a sensing arm (108) and a reference arm (104), both the sensing arm and the reference arm having an exposable segment (106, 110) configured to enable guided light to interact with the sample, whereby the exposable segment of the reference arm has an optical path length which is smaller than twice the optical path length of the exposable segment of the sensing arm (Fig. 4 teaches 106 and 110 have similar lengths, i.e. 106 is smaller than twice the optical path length of 110), wherein the exposable section of the sensing arm is configured to be selective to the analyte of interest (paragraph [0034], “biosensing waveguide”; paragraph [0034] discusses a “target chemical”), whereas the exposable section of the reference arm is configured to be not selective to the analyte of interest (Fig. 2 shows the reference waveguide comprising a cladding layer 206, thus is not selective to an analyte of interest), 
wherein an overall optical path length difference between the reference and the sensing arm is due in part to different lengths of respective covered segments of the sensing arm and the reference arm (Fig. 4 shows the covered segments of the reference arm 104, interpreted as the portions of the arm 104 other than 106, has a length that is different from the covered segments of sensing arm 108, wherein the covered segments of the sensing arm are interpreted as the portions of the arm 108 other than 404 and 101; i.e. the length of the covered segments of the sensing arm 108 is less than the covered segments of the reference arm 104 due to the additional element 404), and the overall optical path length difference is such that a spectral transfer function of the integrated interferometer has a period P not smaller than 0.5nm (Fig. 8b shows a period greater than 0.5nm) and the sensing system has a spectral resolution smaller than or equal to P/2 (paragraph [0076] teaches a detection minimum value of 2pm, which is smaller than or equal to P/2), 
wherein the respective covered segments of the sensing arm and the reference arm inherently do not interact with the sample when the integrated interferometer is in use (Fig. 4 shows reference waveguide 106 and sensing waveguide 110 within the sensing window 406, thus it is implied that the other parts of the sensing arm, i.e. the black lines representing the optical circuit, are not interacting with the sample when the integrated interferometer is in use). 
Regarding claim 17, Tu further teaches wherein a number of reference arms is exactly one and a number of sensing arms is exactly one (Fig. 4).
Regarding claim 18, Tu further teaches wherein the integrated interferometer is a Mach-Zehnder interferometer (paragraph [0053], “Mach Zehnder interferometer”).
Regarding claim 19, in an alternative interpretation, the covered segment of the sensing arm is interpreted as element 404 in Fig. 4 (Fig. 4 and paragraph [0038] teaches the sensing arm 108 comprises a covered segment 404) and the covered segment of the reference arm is interpreted as a portion to the left of element 106 in Fig. 4. Thus, Tu teaches wherein a length of the covered segment is zero for one of the sensing arm or the reference arm (Fig. 4 shows the sensing arm having a covered segment 404 while the reference arm 104 does not have a covered segment).
Regarding claim 22, Tu further teaches wherein the sensing system is free from active phase control elements or referencing electronics (Fig. 4).
Regarding claim 23, Tu further teaches wherein the sensing arm comprises a first covered segment (interpreted as the portion of the optical circuit between elements 110 and 404 in Fig. 4) and the reference arm comprises a second covered segment (interpreted as the portion of the optical circuit between 114 and 106), and a length of the first covered segment is substantially different from a length of the second covered segment (Fig. 4 shows the lengths are different) causing the overall optical path length difference, such that a spectral transfer function of the integrated interferometer has a period P not smaller than 0.5nm (Fig. 8b shows a period greater than 0.5nm) and the sensing system has a spectral resolution smaller than or equal to P/2 (paragraph [0076] teaches a detection minimum value of 2pm, which is smaller than or equal to P/2). 
Regarding claim 24, it appears that Tu further teaches wherein the sensing system comprises a radiation system configured for providing broadband radiation and/or a detector configured for detecting broadband radiation (Fig. 4 shows an input port 112, an optical signal 114, an output port 118; paragraphs [0090]-[0091] teach graphs produced by the sensing arrangement, which implies a detector that is capable of detecting broadband radiation).
Regarding claim 28, Tu teaches a method comprising; 
detecting and/or quantifying an analyte of interest in a sample using a sensing system (abstract teaches sensing a biological entity using an optical circuit; Fig. 4 teaches the sensing system, i.e. optical circuit), 
wherein the sensing system comprises a photonic integrated circuit (abstract; “optical circuit”; Fig. 4) comprising an integrated interferometer (Fig. 4; paragraph [0053], “Mach Zehnder interferometer”) configured for spectroscopic operation that characterizes the analyte of interest in the sample (abstract; paragraph [0090]),
 the integrated interferometer comprising at least a sensing arm (108) and a reference arm (104), both the sensing arm and the reference arm having an exposable segment (106, 110) configured to enable guided light to interact with the sample, whereby the exposable segment of the reference arm has an optical path length which is smaller than twice the optical path length of the exposable segment of the sensing arm (Fig. 4 teaches 106 and 110 have similar lengths, i.e. 106 is smaller than twice the optical path length of 110), wherein the exposable section of the sensing arm is configured to be selective to the analyte of interest (paragraph [0034], “biosensing waveguide”; paragraph [0034] discusses a “target chemical”), whereas the exposable section of the reference arm is configured to be not selective to the analyte of interest (Fig. 2 shows the reference waveguide comprising a cladding layer 206, thus is not selective to an analyte of interest),
wherein an overall optical path length difference between the reference and the sensing arm is due in part to different lengths of respective covered segments of the sensing arm and the reference arm (Fig. 4 shows the covered segments of the reference arm 104, interpreted as the portions of the arm 104 other than 106, has a length that is different from the covered segments of sensing arm 108, wherein the covered segments of the sensing arm are interpreted as the portions of the arm 108 other than 404 and 101; i.e. the length of the covered segments of the sensing arm 108 is less than the covered segments of the reference arm 104 due to the additional element 404), and the overall optical path length difference is such that a spectral transfer function of the integrated interferometer has a period P not smaller than 0.5nm (Fig. 8b shows a period greater than 0.5nm) and the sensing system has a spectral resolution smaller than or equal to P/2 (paragraph [0076] teaches a detection minimum value of 2pm, which is smaller than or equal to P/2),
wherein the respective covered segments of the sensing arm and the reference arm inherently do not interact with the sample when the integrated interferometer is in use (Fig. 4 shows reference waveguide 106 and sensing waveguide 110 within the sensing window 406, thus it is implied that the other parts of the sensing arm, i.e. the black lines representing the optical circuit, are not interacting with the sample when the integrated interferometer is in use).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tu as applied to claim 15 above, and further in view of Ymeti et al. (US 20120214707 A1).
Regarding claim 20, while Tu teaches the reference waveguide 106 and the waveguide 110 have the same refractive index (paragraph [0042]), Tu fails to teach wherein the exposable segments that are exposed to the sample, when the sensing system is in contact with the sample, have a same surface treatment finishing, except the surface treatment finishing of the exposable segments have different active specific probes for probing the analyte of interest.
Ymeti teaches a sensing system for characterizing an analyte of interest in a sample (abstract), the sensing system comprising a photonic integrated circuit (Fig. 4; paragraph [0103], “Mach-Zehnder interferometer”) comprising an integrated interferometer (Fig. 4; paragraph [0103], “Mach-Zehnder interferometer) configured for spectroscopic operation that characterizes the analyte of interest in the sample (paragraph [0045]), the integrated interferometer comprising at least a sensing arm (Fig. 4, interpreted as the upper arm comprising a measurement channel “MCH”) and a reference arm (Fig. 4, interpreted as the lower arm comprising a reference channel “RCH”), both the sensing arm and the reference arm having an exposable segment configured to enable guided light to interact with the sample (Fig. 2A; paragraph [0104]). Ymeti further teaches wherein the exposable segments that are exposed to the sample, when the sensing system is in contact with the sample, have a same surface treatment finishing (paragraph [0105] teaches both measurement and reference channels are coated with Protein A or another protein or molecule), except the surface treatment finishing of the exposable segments have different active specific probes for probing the analyte of interest (Fig. 2; paragraph [0049]).
Since Ymeti teaches an interferometer for analyzing a target biological entity, similar to Tu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tu to incorporate the teachings of Ymeti to provide wherein the exposable segments that are exposed to the sample, when the sensing system is in contact with the sample, have a same surface treatment finishing, except the surface treatment finishing of the exposable segments have different active specific probes for probing the analyte of interest. Doing so would improve selectivity of sensing for a specific target biological entity. 
Regarding claim 24, if it is determined that Tu fails to teach wherein the sensing system comprises a radiation system configured for providing broadband radiation and/or a detector configured for detecting broadband, Ymeti teaches wherein the sensing system comprises a radiation system (paragraph [0015] teaches a light beam having a spectrum substantially continuously extending over a wavelength range, i.e. white light) configured for providing broadband radiation and/or a detector (paragraph [0015], “CCD”) configured for detecting broadband radiation. 
Since Ymeti teaches an interferometer for analyzing a target biological entity, similar to Tu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tu to incorporate the teachings of Ymeti to provide wherein the sensing system comprises a radiation system configured for providing broadband radiation and/or a detector configured for detecting broadband. Doing so would utilize known structures in the art, as taught by Ymeti, which would have a reasonable expectation of successfully producing an optical signal and detecting a response from the system, thus improving operation of the system.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tu as applied to claim 15 above, and further in view of Lipson et al. (US 20110102804 A1).
Regarding claim 21, Tu further teaches wherein the sensing system is configured to guide radiation in the photonic integrated circuit in waveguides (paragraph [0033]). Tu fails to teach wherein a width of the waveguides in the covered segment in the reference arm is substantially different from a width of the covered segment in the sensing arm and wherein the width of the waveguide in the covered segment in the sensing arm and the width of the waveguide in the covered segment in the reference arm are tuned for a-thermal operation.
Lipson teaches a waveguide-based Mach-Zehnder interferometer (abstract). Lipson teaches the interferometer works on the principle that the guided mode encounters different effective mode index changes with temperature in the two arms of the interferometer, induced by the different waveguide widths (paragraph [0035]). Lipson teaches that by choosing the proper arm lengths, the temperature sensitivity of one arm can be set to cancel that of the other, and overall temperature sensitivity can be brought down to zero or made negative (paragraph [0035]). Lipson teaches that nanophotonic devices are known to be sensitive with temperature (paragraphs [0006]-[0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tu to incorporate the teachings of Lipson to provide wherein a width of the waveguides in the covered segment in the reference arm is substantially different from a width of the covered segment in the sensing arm and wherein the width of the waveguide in the covered segment in the sensing arm and the width of the waveguide in the covered segment in the reference arm are tuned for a-thermal operation. Doing so would allow for overall temperature sensitivity to be reduced or negated, which would improve sensitivity of the overall sensing system.

Claims 15, 17-18, 20, 22-24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ymeti et al. (US 20120214707 A1) in view of Shirai et al. (US 20040239944 A1) and Misiakos et al., “Broad-band Mach-Zehnder interferometers as high performance refractive index sensors: Theory and monolithic implementation”, 2014, Optics Express, 22, 8, p. 8856-8870).
Regarding claim 15, Ymeti teaches a sensing system for characterizing an analyte of interest in a sample (abstract; note that functional limitations are emphasized in italics hereinafter), the sensing system comprising 
a photonic integrated circuit (Fig. 4; paragraph [0103], “Mach-Zehnder interferometer”) comprising an integrated interferometer (Fig. 4; paragraph [0103], “Mach-Zehnder interferometer) configured for spectroscopic operation that characterizes the analyte of interest in the sample (paragraph [0045]), 
the integrated interferometer comprising at least a sensing arm (Fig. 4, interpreted as the upper arm comprising a measurement channel “MCH”) and a reference arm (Fig. 4, interpreted as the lower arm comprising a reference channel “RCH”), 
both the sensing arm and the reference arm having an exposable segment configured to enable guided light to interact with the sample (Fig. 2A; paragraph [0104]), 
whereby the exposable segment of the reference arm has an optical path length which is smaller than twice the optical path length of the exposable segment of the sensing arm (Fig. 4 teaches MCH and RCH has similar lengths, i.e. RCH is smaller than twice the optical path length of MCH), 
wherein the exposable section of the sensing arm is configured to be selective to the analyte of interest (paragraph [0104]), 
whereas the exposable section of the reference arm is configured to be not selective to the analyte of interest (paragraph [0104]), and
wherein the respective covered segments of the sensing arm and the reference arm do not interact with the sample when the interferometer is in use (Fig. 4 shows portions of the sensing arm and reference arm that are covered and not exposed to a sample, i.e. the regions before and after the MCH and RCH areas; Fig. 7 shows portions of the sensing arm covered, “COV”; paragraph [0085]).
Ymeti fails to teach wherein the overall optical path length difference between the reference and the sensing arm due in part to different lengths of respective covered segments of the sensing arm and the reference arm, and the overall optical path length difference is such that the spectral transfer function of the interferometer has a period P not smaller than 0.5 nm and the system having a spectral resolution smaller than or equal to P/2.
Shirai teaches a Mach-Zehnder interferometer (Fig. 4; paragraph [0047]), wherein the overall optical path length difference between the reference and the sensing arm due in part to different lengths of respective covered segments of the sensing arm and the reference arm (Fig. 4 shows covered segments of the reference arm 20 has a length greater than the covered segments of the reference arm 18) Shirai teaches that the difference in length between the optical waveguides 19 and 20 enhance the measurement sensitivity (paragraph [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ymeti to incorporate the teachings of Shirai to provide wherein the overall optical path length difference between the reference and the sensing arm due in part to different lengths of respective covered segments of the sensing arm and the reference arm. Doing so would improve the measurement sensitivity of the system as taught by Shirai.
Ymeti in view of Shirai fail to explicitly teach that the overall optical path length difference is such that the spectral transfer function of the interferometer has a period P not smaller than 0.5 nm and the system having a spectral resolution smaller than or equal to P/2.
Misiakos teaches a broad-band Mach-Zehnder interferometers comprising a reference arm and a sensing arm with high sensitivities (abstract; Fig. 1). Misiakos teaches the overall optical path length difference between the reference and the sensing arm is such that the spectral transfer function of the interferometer has a period P not smaller than 0.5 nm and the system having a spectral resolution smaller than or equal to P/2 (page 8869, first full paragraph teaches a spectral period of 7.9nm and a spectrometer resolution of 0.43 nm, i.e. smaller than P/2). Misiakos teaches that the device demonstrated high accuracy measurements over a wide spectral range (page 8870, section 6, lines 1-3). Misiakos teaches that high spectral sensitivity makes possible the use of portable spectrum analyzers with nm range resolutions without compromising the sensor analytical capability (page 8870, section 6, lines 11-13; abstract). 
Since Misiakos teaches an interferometer for measuring analytes, similar to Ymeti in view of Shirai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ymeti in view of Shirai to incorporate the teachings of Misiakos to provide wherein the overall optical path length difference between the reference and the sensing arm is such that the spectral transfer function of the interferometer has a period P not smaller than 0.5 nm and the system having a spectral resolution smaller than or equal to P/2. Doing so would allow for high accuracy measurements over a wide spectral range and improved sensitivity of the overall sensing system, as taught by Misiakos, thus improving portability of the sensing system. 
Furthermore, since Ymeti fails to teach a specific period and spectral resolution, one of ordinary skill in the art would have incorporated the teachings of Misiakos to modify Ymeti in view of Shirai to provide wherein the overall optical path length difference between the reference and the sensing arm is such that the spectral transfer function of the interferometer has a period P not smaller than 0.5 nm and the system having a spectral resolution smaller than or equal to P/2 through routine experimentation (see In re Williams, 36 F.2d 436, 438 (CCPA 1929)) in order to provide high accuracy measurements over a wide spectral range, improved sensitivity of the overall sensing system, and improved portability of the sensing system as taught by Misiakos.
Regarding claim 17, Ymeti further wherein a number of reference arms is exactly one and a number of sensing arms is exactly one (Fig. 4).
Regarding claim 18, Ymeti further teaches wherein the integrated interferometer is a Mach-Zehnder interferometer (paragraph [0103]).
Regarding claim 20, Ymeti further teaches wherein the exposable segments that are exposed to the sample, when the sensing system is in contact with the sample, have a same surface treatment finishing (paragraph [0105] teaches both measurement and reference channels are coated with Protein A or another protein or molecule), except the surface treatment finishing of the exposable segments have different active specific probes for probing the analyte of interest (Fig. 2; paragraph [0049]).
Regarding claim 22, Ymeti further teaches wherein the sensing system is free from active phase control elements or referencing electronics (Fig. 4).
Regarding claim 23, modified Ymeti teaches the overall optical path length difference between the reference and the sensing arm is such that the spectral transfer function of the interferometer has a period P not smaller than 0.5 nm and the system having a spectral resolution smaller than or equal to P/2 (see above claim 15). Ymeti fails to explicitly teach wherein the sensing arm comprises a first covered segment and the reference arm comprises a second covered segment, and a length of the first covered segment is substantially different from a length of the second covered segment.
Shirai teaches a Mach-Zehnder interferometer (Fig. 4; paragraph [0047]), wherein the overall optical path length difference between the reference and the sensing arm due in part to different lengths of respective covered segments of the sensing arm and the reference arm (Fig. 4 shows covered segments of the reference arm 20 has a length greater than the covered segments of the reference arm 18) Shirai teaches that the difference in length between the optical waveguides 19 and 20 enhance the measurement sensitivity (paragraph [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ymeti to incorporate the teachings of Shirai to provide wherein the sensing arm comprises a first covered segment and the reference arm comprises a second covered segment, and a length of the first covered segment is substantially different from a length of the second covered segment. Doing so would improve the measurement sensitivity of the system as taught by Shirai.
Regarding claim 24, Ymeti teaches all of the elements of the current invention as stated above. Ymeti further teaches wherein the sensing system comprises a radiation system (paragraph [0015] teaches a light beam having a spectrum substantially continuously extending over a wavelength range, i.e. white light) configured for providing broadband radiation and/or a detector (paragraph [0015], “CCD”) configured for detecting broadband radiation.
Regarding claim 28, Ymeti teaches a method comprising:
detecting and/or quantifying an analyte of interest in a sample (paragraph [0021]; claim 1) using a sensing system (abstract) wherein the sensing system comprises 
a photonic integrated circuit (Fig. 4; paragraph [0103], “Mach-Zehnder interferometer”) comprising an integrated interferometer (Fig. 4; paragraph [0103], “Mach-Zehnder interferometer) configured for spectroscopic operation that characterizes the analyte of interest in the sample (paragraph [0045]), 
the integrated interferometer comprising at least a sensing arm (Fig. 4, interpreted as the upper arm comprising a measurement channel “MCH”) and a reference arm (Fig. 4, interpreted as the lower arm comprising a reference channel “RCH”), 
both the sensing arm and the reference arm having an exposable segment configured to enable guided light to interact with the sample (Fig. 2A; paragraph [0104]), 
whereby the exposable segment of the reference arm has an optical path length which is smaller than twice the optical path length of the exposable segment of the sensing arm (Fig. 4 teaches MCH and RCH has similar lengths, i.e. RCH is smaller than twice the optical path length of MCH), 
wherein the exposable section of the sensing arm is configured to be selective to the analyte of interest (paragraph [0104]), 
whereas the exposable section of the reference arm is configured to be not selective to the analyte of interest (paragraph [0104]), and
wherein the respective covered segments of the sensing arm and the reference arm do not interact with the sample when the interferometer is in use (Fig. 4 shows portions of the sensing arm and reference arm that are covered and not exposed to a sample, i.e. the regions before and after the MCH and RCH areas; Fig. 7 shows portions of the sensing arm covered, “COV”; paragraph [0085]).
Ymeti fails to teach wherein an overall optical path length difference between the reference and the sensing arm due in part to different lengths of respective covered segments of the sensing arm and the reference arm, and the overall optical path length difference is such that the spectral transfer function of the interferometer has a period P not smaller than 0.5 nm and the system having a spectral resolution smaller than or equal to P/2.
Shirai teaches a Mach-Zehnder interferometer (Fig. 4; paragraph [0047]), wherein the overall optical path length difference between the reference and the sensing arm due in part to different lengths of respective covered segments of the sensing arm and the reference arm (Fig. 4 shows covered segments of the reference arm 20 has a length greater than the covered segments of the reference arm 18) Shirai teaches that the difference in length between the optical waveguides 19 and 20 enhance the measurement sensitivity (paragraph [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ymeti to incorporate the teachings of Shirai to provide wherein an overall optical path length difference between the reference and the sensing arm due in part to different lengths of respective covered segments of the sensing arm and the reference arm. Doing so would improve the measurement sensitivity of the system as taught by Shirai.
Ymeti in view of Shirai fail to explicitly teach that the overall optical path length difference is such that the spectral transfer function of the interferometer has a period P not smaller than 0.5 nm and the system having a spectral resolution smaller than or equal to P/2.
Misiakos teaches a broad-band Mach-Zehnder interferometers comprising a reference arm and a sensing arm with high sensitivities (abstract; Fig. 1). Misiakos teaches the overall optical path length difference between the reference and the sensing arm is such that the spectral transfer function of the interferometer has a period P not smaller than 0.5 nm and the system having a spectral resolution smaller than or equal to P/2 (page 8869, first full paragraph teaches a spectral period of 7.9nm and a spectrometer resolution of 0.43 nm, i.e. smaller than P/2). Misiakos teaches that the device demonstrated high accuracy measurements over a wide spectral range (page 8870, section 6, lines 1-3). Misiakos teaches that high spectral sensitivity makes possible the use of portable spectrum analyzers with nm range resolutions without compromising the sensor analytical capability (page 8870, section 6, lines 11-13; abstract). 
Since Misiakos teaches an interferometer for measuring analytes, similar to Ymeti, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ymeti in view of Shirai to incorporate the teachings of Misiakos to provide wherein the overall optical path length difference between the reference and the sensing arm is such that the spectral transfer function of the interferometer has a period P not smaller than 0.5 nm and the system having a spectral resolution smaller than or equal to P/2. Doing so would allow for high accuracy measurements over a wide spectral range and improved sensitivity of the overall sensing system, as taught by Misiakos, thus improving portability of the sensing system. 
Furthermore, since Ymeti fails to teach a specific period and spectral resolution, one of ordinary skill in the art would have incorporated the teachings of Misiakos to modify Ymeti in view of Shirai to provide wherein the overall optical path length difference between the reference and the sensing arm is such that the spectral transfer function of the interferometer has a period P not smaller than 0.5 nm and the system having a spectral resolution smaller than or equal to P/2 through routine experimentation (see In re Williams, 36 F.2d 436, 438 (CCPA 1929)) in order to provide high accuracy measurements over a wide spectral range, improved sensitivity of the overall sensing system, and improved portability of the sensing system as taught by Misiakos.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ymeti in view of Shirai and Misiakos as applied to claim 15 above, and further in view of Tu et al. (US 20130071061 A1).
Regarding claim 19, Ymeti in view of Shirai and Misiakos fail to teach wherein a length of the covered segment is zero for one of the sensing arm or the reference arm.
Tu teaches a sensing Mach-Zehnder interferometer (Fig. 4; paragraph [0034]) comprising a sensing arm (108) and a reference arm (104). Tu teaches the sensing arm comprises a waveguide (110) and the reference arm comprises a reference waveguide (106), wherein the waveguide (110) and the reference waveguide (106) contact a fluid of a target chemical (paragraph [0034]). Tu teaches wherein a length of the covered segment is zero for one of the sensing arm or the reference arm (Fig. 4 and paragraph [0038] teaches the sensing arm 108 comprises a covered segment 404, while the reference arm does not provide a covered segment). Tu teaches that when the cross-sections of the reference waveguide 106, the waveguide 110 and the further waveguide 404 are fixed, a ratio between the length of the further waveguide 404 and the length between the reference waveguide 106/the waveguide 110 may determine the temperature dependence of the sensing arrangement 402 (paragraph [0043]). Tu teaches that temperature negatively impacts waveguide based biosensors (paragraph [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ymeti in view of Shirai and Misiakos to incorporate the teachings of Tu to provide wherein only one of the sensing arm or the reference arm comprises a covered segment. Doing so would allow for temperature dependent sensing, as taught by Tu, which would reduce the negative effects of temperature and thus improve sensitivity of the sensing system.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ymeti in view of Shirai and Misiakos as applied to claim 15 above, and further in view of Lipson et al. (US 20110102804 A1).
Regarding claim 21, Ymeti further teaches wherein the sensing system is configured to guide the radiation in the photonic integrated circuit in waveguides (Fig. 4; paragraph [0084]). Ymeti in view of Shirai and Misiakos fail to teach wherein a width of the waveguides in the covered segment in the reference arm is substantially different from a width of the covered segment in the sensing arm and wherein the width of the waveguide in the covered segment in the sensing arm and the width of the waveguide in the covered segment in the reference arm are tuned for a-thermal operation.
Lipson teaches a waveguide-based Mach-Zehnder interferometer (abstract). Lipson teaches the interferometer works on the principle that the guided mode encounters different effective mode index changes with temperature in the two arms of the interferometer, induced by the different waveguide widths (paragraph [0035]). Lipson teaches that by choosing the proper arm lengths, the temperature sensitivity of one arm can be set to cancel that of the other, and overall temperature sensitivity can be brought down to zero or made negative (paragraph [0035]). Lipson teaches that nanophotonic devices are known to be sensitive with temperature (paragraphs [0006]-[0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ymeti in view of Shirai and Misiakos to incorporate the teachings of Lipson to provide wherein a width of the waveguides in the covered segment in the reference arm is substantially different from a width of the covered segment in the sensing arm and wherein the width of the waveguide in the covered segment in the sensing arm and the width of the waveguide in the covered segment in the reference arm are tuned for a-thermal operation. Doing so would allow for overall temperature sensitivity to be reduced or negated, which would improve sensitivity of the overall sensing system.

Response to Arguments
Applicant’s arguments with respect to claim 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See above for new grounds of rejection is made in view of Tu et al. (US 20130071061 A1) and Ymeti et al. (US 20120214707 A1) in view of Shirai et al. (US 20040239944 A1) and Misiakos et al., “Broad-band Mach-Zehnder interferometers as high performance refractive index sensors: Theory and monolithic implementation”, 2014, Optics Express, 22, 8, p. 8856-8870).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY H NGUYEN/Examiner, Art Unit 1798                          

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797